IN THE COURT OF APPEALS OF NORTH CAROLINA

                                  No. COA16-1098

                                 Filed: 4 April 2017

Person County, No. 12 JT 84

IN THE MATTER OF: L.L.O.


        Appeal by respondents from order entered 9 August 2016 by Judge Mike

Gentry in Person County District Court. Heard in the Court of Appeals 20 March

2017.


        No brief filed for Person County Department of Social Services petitioner-
        appellee.

        Mary McCullers Reece for respondent-appellant mother.

        J. Thomas Diepenbrock for respondent-appellant father.

        Alston & Bird, LLP, by Kendall L. Stensvad, for guardian ad litem.


        TYSON, Judge.


        Respondents appeal from an order terminating their parental rights to their

minor child L.L.O. We vacate the district court’s order and remand.

                                    I. Background

        In May 2012, L.L.O. was born at Duke University Hospital, twelve weeks

premature, weighing one pound fourteen ounces. As the result of her premature

birth, L.L.O. remained hospitalized for approximately six weeks.      After L.L.O.’s

weight increased, Respondents were allowed to take her home. Respondents lived in
                                    IN RE: L.L.O.

                                  Opinion of the Court



Durham at the time, but moved to Roxboro about a month later. L.L.O. continued to

receive medical care in Durham.

      L.L.O. had an appointment at Duke Pediatrics on 4 December 2012, from

where she was taken by ambulance to the hospital because she was in “respiratory

distress.” She was released the same day with a follow-up appointment scheduled for

the next day. After L.L.O. missed that appointment, the Person County Department

of Social Services (“DSS”) received a report of purported medical neglect concerning

L.L.O. On 6 December 2012, a DSS social worker spoke with Respondent-mother,

encouraged her to reschedule the appointment for the following day, and offered to

provide transportation to the appointment for Respondent-mother and L.L.O. At

L.L.O.’s appointment the next day, she was determined to be in “respiratory distress.”

Her pulse oxygen levels were “dangerously low” and she was again transported to the

hospital.

      When L.L.O. was discharged from the hospital on 10 December 2012,

Respondent-mother was given a prescription for prednisone for L.L.O. She was

instructed to fill the prescription and give L.L.O. a dose every twelve hours for the

next forty-eight hours. According to Respondent-mother, she was unable to fill the

prescription that day because her pharmacy was closed by the time she and L.L.O.

had returned to Roxboro. On 11 December 2012, the following day, a social worker

filled the prescription for Respondent-mother and delivered it to the home. Although



                                         -2-
                                    IN RE: L.L.O.

                                 Opinion of the Court



the social worker brought the medication to Respondents’ home at 4:45 p.m. that day,

L.L.O. did not receive her first dose of prednisone until the following day, 12

December 2012. That same day, a social worker transported L.L.O. and Respondent-

mother to a follow-up appointment, where she was again found to be in “respiratory

distress.”

       On 15 December 2012, a social worker transported L.L.O. and Respondent-

mother to Duke Pediatrics. L.L.O. was again found to be in “respiratory distress” and

was transported to the hospital by ambulance. Following L.L.O.’s discharge several

hours later, Respondents were instructed to schedule a follow-up appointment, which

Respondents did not do. Duke Pediatrics scheduled an appointment on L.L.O.’s

behalf and notified Respondents of the 19 December appointment. Respondents did

not appear with L.L.O. for the appointment.

       On 19 December 2012, DSS filed a petition alleging L.L.O. was neglected,

because Respondents had failed to provide her necessary medical and remedial care.

DSS obtained nonsecure custody of L.L.O. the same day. On 1 April 2013, the district

court adjudicated L.L.O. to be neglected “as alleged in the Petition,” and ordered

Respondents to submit to drug screens, relinquish L.L.O.’s WIC vouchers to DSS and

develop a case plan with DSS.

       Respondents agreed and entered into case plans with DSS, which included the

following goals: obtain and maintain employment and housing; participate in



                                        -3-
                                       IN RE: L.L.O.

                                     Opinion of the Court



psychological and substance abuse evaluations and follow all recommendations;

refrain from using drugs and alcohol and participate in drug testing; attend visitation

with L.L.O.; and communicate respectfully with DSS, foster parents, and other staff

regarding L.L.O.’s care and scheduled visits.

      Following a 2 December 2013 permanency planning hearing, the trial court

ordered that DSS could cease reunification efforts. At the next permanency planning

hearing on 9 June 2014, the court ordered the permanent plan be changed from

reunification to adoption.

      On 30 September 2014, DSS filed its motion for termination of parental rights

(“TPR”) alleging L.L.O. was neglected as defined in N.C. Gen. Stat. § 7B-101. Without

a statutory reference, the motion also alleged that “[t]wenty-one months have passed

since the child was removed from the parents’ custody and little likelihood exists that

the parents will ever be able to resume custody of their child.”

      On 9 September 2015, the court entered an order limiting the time for

presentation of the parties’ cases to five hours total for Petitioner and the guardian

ad litem and five hours total for Respondents. In its order terminating Respondent’s

parental rights, Judge Gentry stated he “wants the Court of Appeals to decide if he

is right or wrong on that issue.” Respondents do not raise this time limitation issue

on appeal and it is not before us.




                                            -4-
                                     IN RE: L.L.O.

                                   Opinion of the Court



      Petitioner’s motion for TPR was heard on 5 November, 6 November, and 9

November 2015. The trial court entered an order on 9 August 2016 concluding that

Respondents had neglected L.L.O. and willfully left L.L.O. in foster care or placement

outside of the home for more than twelve months without showing reasonable

progress in correcting the conditions that led to L.L.O.’s removal.          The court

concluded termination was in the juvenile’s best interest and terminated

Respondents’ parental rights. Respondents appeal.

                                    II. Jurisdiction

      Jurisdiction lies in this Court pursuant to N.C. Gen. Stat. § 7B-1001(a)(6)

(2015).

                               III. Standard of Review

             On appeal, our standard of review for the termination of
             parental rights is whether the trial court’s findings of fact
             are based on clear, cogent and convincing evidence and
             whether the findings support the conclusions of law.

             The trial court’s conclusions of law are reviewable de novo
             on appeal.

In re J.S.L., 177 N.C. App. 151, 154, 628 S.E.2d 387, 389 (2006) (citations and internal

quotation marks omitted).

                                       IV. Issues

      Respondents assert the trial court erred when it concluded they had neglected

their daughter, L.L.O., without making any finding or conclusion of the likelihood of



                                          -5-
                                     IN RE: L.L.O.

                                   Opinion of the Court



repetition of neglect, if L.L.O. was returned to their care. Respondents also argue the

trial court erred by concluding they willfully left L.L.O. in foster care without showing

reasonable progress to correct the conditions which led to her removal.

                                      V. Analysis

                                       A. Neglect

      A court may terminate parental rights upon a finding that the parents have

neglected the juvenile within the meaning of N.C. Gen. Stat. § 7B-101(15). N.C. Gen.

Stat. § 7B-1111(a)(1) (2015). In relevant part, N.C. Gen. Stat. § 7B-101(15) (2015)

defines a neglected juvenile as one “who does not receive proper care, supervision, or

discipline from the juvenile’s parent, guardian, custodian, or caretaker; or who has

been abandoned; or who is not provided necessary medical care; or who is not provided

necessary remedial care[.]”

      Where a child has not been in the custody of the parents for a significant period

of time prior to the TPR hearing, “the trial court must employ a different kind of

analysis to determine whether the evidence supports a finding of neglect.” In re

Pierce, 146 N.C. App. 641, 651, 554 S.E.2d 25, 31 (2001), aff’d, 356 N.C. 68, 565 S.E.2d

81 (2002). The court must consider “evidence of changed conditions in light of the

history of neglect by the parent, and the probability of a repetition of neglect.” Id.

(citing In re Ballard, 311 N.C. 708, 714, 319 S.E.2d. 227, 231 (1984)). The trial court

concluded grounds existed for terminating the parental rights of both Respondents



                                          -6-
                                     IN RE: L.L.O.

                                   Opinion of the Court



because both had “neglected [their] minor child, [L.L.O.].”

         The trial court’s order must reflect the process by which the court reasoned

and adjudicated facts, based upon clear and convincing evidence, which compel the

conclusion that Respondents were likely to neglect L.L.O. if she were returned to their

custody. See Appalachian Poster Adver. Co. v. Harrington, 89 N.C. App. 476, 480, 366

S.E.2d 705, 707 (1988). Respondents argue the court’s order lacks the requisite

findings that they were likely to repeat the neglect which led to the initial

adjudication, and no clear and convincing record evidence supports such finding. We

agree.

         In In re E.L.E., __ N.C. App. __, __, 778 S.E.2d 445, 447 (2015), the child,

Emma, had been adjudicated neglected and removed from the respondent’s care due

to domestic violence and respondent’s substance abuse. The trial court’s TPR order

contained no finding that “there was a probability of repetition of neglect if Emma

were returned to respondent.” Id. at __, 778 S.E.2d 450. This Court held “thus, the

ground of neglect is unsupported by necessary findings of fact.” Id. at __, 778 S.E.2d

at 450. The court in In re E.L.E. recognized that “[a]rguably, competent evidence in

the record exists to support such a finding, however, the absence of this necessary

finding requires reversal.” Id. at __, 778 S.E.2d at 450-51.

         While DSS has not filed an appellant brief, the Guardian ad Litem (“GAL”)

argues the following are findings supporting a conclusion of Respondent-father’s



                                          -7-
                                  IN RE: L.L.O.

                                Opinion of the Court



neglect.

           48. That during the pendency of the neglect proceeding, the
           Respondent father failed to gain or maintain any
           employment or gainful activity to enable him to provide
           financial assistance to the child;

           ....

           50. During the course of the neglect proceeding, the
           Respondent father has not provided any financial support
           for his minor child, [L.L.O.];

           ....

           57. The father was requested to attend drug screens on
           seven occasions;

           58. On five occasions, he failed to attend the drug screens;

           59. On one of his drug screens he tested positive for
           controlled substances through hair testings, two positive
           screens through urine testing, and he had zero negative
           drug screens;

           ....

           64. Pursuant to such Exhibit #4, the agency also kept up
           with the number of visits that the parents missed, those
           that were rescheduled or cancelled due to DSS or other
           issues, and those that were removed from the parents due
           to their own failure to comply with visitation schedules;

           65. From a review of such exhibit, and considering the
           testimony of the DSS Social Worker and parents, the Court
           finds that the parents failed to visit their child on a
           sufficiently regular schedule in order to maintain any bond
           they may have originally had with their infant child;

           ....


                                       -8-
                                    IN RE: L.L.O.

                                  Opinion of the Court




             72. The time the father has been in jail has prevented him
             from bonding with his child;

             ....

             82. That [Respondents’] accommodations are not sufficient
             to additionally house [L.L.O.];

             ....

             95. The Court doesn’t know how many times the father said
             he talked to his daughter. He testified I think every visit.
             Which that would tend to come down good for you, but
             there was no evidence presented about the father talking
             to DSS or anything else, to be sure how his case was going.
             Maybe if they could set some time with him to talk when
             mama wasn’t there. Cause I know there were several times
             when he didn’t talk or said during the visits. I think mother
             testified that there were at least 3 visits that did not take
             and I’m just talking about it during the incarceration but
             since cease efforts;

             ....

             101. [L.L.O.] has not had an opportunity to really bond
             with her father based on the testimony I heard. That she
             had an opportunity to begin bonding with the mother when
             she was born prematurely. I believe mama was there 24/7.
             I don’t doubt that. Ma’am it’s just your actions when the
             child needed treatment and then not getting a decent place
             for the child to live in it appeared that you didn’t care[.]

      With respect to Respondent-mother, the GAL argues that in addition to the

findings numbered 64, 65 and 82, supra, addressing both parents, the following

findings of fact support the court’s conclusion of neglect by Respondent-mother.

             47. That during the pendency of the neglect proceeding, the


                                         -9-
                        IN RE: L.L.O.

                     Opinion of the Court



Respondent mother failed to gain any employment or
engage in any gainful activity to enable her to provide
financial assistance to the child; the Court further finds she
has not worked in fifteen months;

....

49. During the course of the neglect proceeding, the
Respondent mother has not provided any financial support
for her minor child, [L.L.O.];

....

54. The mother was requested to attend drug screens on
seven occasions;

55. On three occasions, she failed to attend the requested
drug screens;

56. On one of her drug screens she tested positive for
controlled substances through hair testings, on two
occasions she did not provide a sufficient quantity of hair
for testing, on three occasions she had positive screens
through urine testing, and she had one negative drug
screen through urine testing;

....

96. I can’t swear in this one because I don’t know for sure.
But in almost every case in every case I can recall. Anytime
I’ve ceased efforts I was sure to say to the parents that
cease efforts just moves the ball from DSS Court to your
Court. You can keep working, you can keep doing stuff to
swing it back to you getting the child back, and mama
hasn’t done anything. I mean she’s done some stuff but she
hadn’t done anything to amount to anything as far as I’m
concerned according to her elements of testimony about
getting the child into a public element (you can use that
language). You hadn’t done anything except you filed an
application and paid money that she could have paid 8 or 9


                            - 10 -
                                      IN RE: L.L.O.

                                   Opinion of the Court



             years ago, at least it could have been paid while
             Respondent Father was working. I mean it could have been
             paid. No question in my mind it could’ve been paid and it
             was not[.]

      None of these purported findings of fact address or mention the probability of

repetition of neglect or failure to provide necessary medical or remedial treatment to

L.L.O. In fact, a contradiction is that L.L.O.’s young siblings and a newborn sibling

remain in the care and custody of Respondents.

      The GAL argues the omission of an ultimate finding of a probability of future

neglect was inadvertence and constitutes harmless error. We reject this argument.

See In re D.R.B., 182 N.C. App. 733, 738, 643 S.E.2d 77, 80 (2007) (holding that where

the “trial court’s findings do not establish grounds for termination[,] [i]ts failure to

articulate those grounds is not harmless”); see also In re E.L.E., __ N.C. App. at __,

778 S.E.2d at 450-51 (“absence of this necessary finding [of a probability of a

repetition of neglect] requires reversal”).

      The present termination order contains no finding of a probability of a

repetition of the neglect, which led to L.L.O.’s removal from Respondents’ care. See

In re D.R.B., 182 N.C. App. at 738, 643 S.E.2d at 80; In re E.L.E, __ N.C. App. at __,

778 S.E.2d at 450-51. Here, the record contains evidence, which could support,

although not compel, a finding of neglect. “Without further fact-finding, we cannot

determine whether the court’s conclusions are supported by its findings.” In re

D.M.O., __ N.C. App. __, __, 794 S.E.2d 858, 866 (2016). We vacate that portion of


                                          - 11 -
                                    IN RE: L.L.O.

                                  Opinion of the Court



the order and remand.

                         B. N.C. Gen. Stat. § 7B-1111(a)(2)

      N.C. Gen. Stat. § 7B-1111(a)(2) (2015) provides the court may terminate

parental rights upon a finding that Respondents have “willfully left the juvenile in

foster care or placement outside the home for more than 12 months without showing

to the satisfaction of the court that reasonable progress under the circumstances has

been made in correcting those conditions which led to the removal of the juvenile.”

      At the outset, we note DSS’ motion to terminate Respondents’ parental rights

failed to cite N.C. Gen. Stat. § 7B-1111 as the particular statutory basis upon which

it was seeking to terminate Respondents’ parental rights. Further, DSS’ motion did

not contain any of the terms or any combination thereof which are contained in N.C.

Gen. Stat. § 7B-1111(a)(2).     “While there is no requirement that the factual

allegations be exhaustive or extensive, they must put a party on notice as to what

acts, omissions or conditions are at issue.” In re Hardesty, 150 N.C. App. 380, 384,

563 S.E.2d 79, 82 (2002). Without the terms, “willfully left,” “reasonable progress,”

“conditions which led to the removal,” Respondents would seem to be at a

disadvantage to prepare for the TPR hearing. However, as neither Respondent raises

the issue, we address whether the facts support the conclusion of lack of reasonable

progress as a ground for termination. See In re S.Z.H., __N.C. App. __, __, 785 S.E.2d

341, 347 (2016).



                                         - 12 -
                                      IN RE: L.L.O.

                                    Opinion of the Court



      Respondents assert the district court erred when it concluded they had not

made reasonable progress towards correcting the conditions that led to the removal

of L.L.O. from their care. Respondents contend the trial court’s findings of fact do not

support its conclusion of law that grounds exist to terminate pursuant to N.C. Gen.

Stat. § 7B-1111(a)(2).

      To terminate parental rights under N.C. Gen. Stat. § 7B-1111(a)(2), the trial

court must perform a two-part analysis. In re O.C., 171 N.C. App. 457, 464, 615 S.E.2d

391, 396, disc. review denied, 360 N.C. 64, 623 S.E.2d 587 (2005).

             The trial court must determine by clear, cogent and
             convincing evidence that a child has been willfully left by
             the parent in foster care or placement outside the home for
             over twelve months, and, further, that as of the time of the
             hearing, as demonstrated by clear, cogent and convincing
             evidence, the parent has not made reasonable progress
             under the circumstances to correct the conditions which led
             to the removal of the child.

Id. at 464-65, 615 S.E.2d at 396.

      “A finding of willfulness does not require a showing of fault by the parent.” In

re Oghenekevebe, 123 N.C. App. 434, 439, 473 S.E.2d 393, 398 (1996). “Willfulness is

established when the respondent had the ability to show reasonable progress, but

was unwilling to make the effort.” In re McMillon, 143 N.C. App. 402, 410, 546 S.E.2d

169, 175, disc. review denied, 354 N.C. 218, 554 S.E.2d 341 (2001).

      In this case, the trial court’s findings of fact numbered 47, 54, 55, 56, 57, 58,

59 and 65, relied upon by the GAL to support a conclusion of neglect, also address


                                           - 13 -
                                    IN RE: L.L.O.

                                  Opinion of the Court



Respondents’ failure to achieve the goals they set with DSS in their case plans. In

addition, the court found:


             60. That in order to maintain contact with their infant
             child, the presiding Judge initially granted the parents
             unsupervised visitation on three days each week;

             ....

             67. That during the pendency of this action, the father
             engaged in criminal activity by selling cocaine to an
             undercover agent of the Person County Sheriff’s
             Department in 2013;

             68. After being convicted of selling drugs, and during the
             pendency of this proceeding, [Respondent-father] was also
             charged in 2014 with larceny . . . ;

             69. Based on his criminal activity, the father was required
             to spend a significant amount of time in Person County Jail
             ...;

             ....

             74. At some point in time during the initial neglect
             proceeding, the parents lost their lease for failure to pay
             rent;

             ....

             76. [Respondent-father’s] sister allowed [Respondents] and
             two of their minor children to move into her home, even
             though she had herself, her husband and her minor
             children residing in such home at that time;

             ....

             79. That since the initiation of the Termination of Parental


                                         - 14 -
                       IN RE: L.L.O.

                     Opinion of the Court



Rights proceeding, the mother has moved from the home of
[Respondent-father’s] sister, and moved to an apartment
rented by her sister . . . in Roxboro;

80. That this is a three room apartment, currently housing
the sister and her two children, with [Respondent-mother]
and her two children using one bedroom;

....

82. That these accommodations are not sufficient to
additionally house [L.L.O.];

83. That save and except for limited visitation,
Respondent[s] ha[ve] provided no personal care for [L.L.O.]
since the filing of this Motion for Termination of Parental
Rights;

....

92. . . . Respondent Mother owed a public housing bill of
$259 since sometime around 2006, which went unpaid until
recently. Looking at all the conditions the parents lived
under, the parents had income for two (2) years, but failure
to pay the $259 kept them out of public housing, which
would have been free. Spending your money on whatever
you spend it on, and not paying a debt in the amount of
$259 which will get a roof your head is neglect to the Court.
I want it to be very clear that she went from 2006 until very
recently and didn’t pay the $259.

....

94. That the child has been willfully left by the Respondent
parents in foster care or placement outside the home for
over 12 months and at the time of the hearing also
demonstrated by clear and convincing evidence that the
parents have not made reasonable progress under the
circumstances to correct the conditions which led to the
removal of the child. There is no question about leaving


                            - 15 -
                             IN RE: L.L.O.

                           Opinion of the Court



      the child in foster care now and I was disappointed in this;

      ....

      114. . . . [T]he only progress made towards the reunification
      goals by the parents has been related to visits with
      [L.L.O.];

However, the court also made findings of fact contradicting those stated above:

      27. The mother . . . . is currently completing an application
      for public housing;

       ...

      29. The father has completed his GED and other courses
      involving Life Skills, Financial Skills, and Critical
      Thinking; and attended NA and AA meetings while
      incarcerated;

      ....

      31. That the Respondent father broke his foot in April, 2013
      and was unable to work;

      ....

      36. That Respondent mother now has a valid driver’s
      license and access to a motor vehicle for use at all times;

      37. That Respondent mother has attended all hearings in
      this matter, and on various occasions has walked from her
      residence, sometimes over two (2) miles to attend such
      hearing;

      38. That Respondent mother successfully completed a
      required course of Substance Abuse Comprehensive
      Outpatient Treatment by Freedom House Recovery Center
      on September 27, 2013;



                                  - 16 -
                                     IN RE: L.L.O.

                                   Opinion of the Court



             39. That the Respondents’ annual family income during
             2012, 2013, and 2014 and to date in 2015 has been less than
             $20,000 in each year;

             40. That the Court takes Judicial Notice that the
             Respondents family income in 2012, 2013, 2014 and 2015
             was below the Federal Poverty Level;

      In the case of In re E.L.E., the evidence presented at the TPR hearing failed to

suggest the respondent remained involved in any domestic violence. __ N.C. App. at

__, 778 S.E.2d at 450. In its order terminating the respondent’s parental rights, the

trial court made no findings of fact regarding the respondent’s progress toward

correcting the domestic violence issues. Further the court “commended respondent

on her progress in addressing her substance abuse issues.” Id. This Court concluded

such findings cannot support a conclusion that the respondent “had not made

reasonable progress under the circumstances toward correcting the conditions which

led to [the child’s] removal from her care.” Id. (emphasis supplied).

      This Court requires orders to contain findings of fact which are clear and

enable this Court to adequately determine if the findings support the trial court’s

conclusions of law. In re A.B., 239 N.C. App. 157, 172, 768 S.E.2d 573, 581-82 (2015).

Here, many of the trial court’s findings could best be described as “stream of

consciousness.” “While stream of consciousness is a well-recognized literary style, it

is not well suited to court orders.” Peltzer v. Peltzer, 222 N.C. App. 784, 789, 732

S.E.2d 357, 361 (2012).



                                          - 17 -
                                      IN RE: L.L.O.

                                   Opinion of the Court



      Inconsistent and “stream of consciousness” findings and conclusions in an

order impedes this Court’s ability to determine whether the trial court reconciled and

adjudicated all of the evidence presented to it. “Without adjudicated findings of fact

this Court cannot conduct a meaningful review of the conclusions of law and ‘test the

correctness of [the trial court’s] judgment.’” In re M.K., __ N.C. App. __, __, 773 S.E.2d

535, 538 (2015) (quoting Appalachian Poster Adver. Co., 89 N.C. App. at 480, 366

S.E.2d at 707).

      In the case of In re D.M.O., __N.C.__, 794 S.E.2d 858 (2016), the respondent-

mother’s parental rights to her son had been terminated for abandonment.               To

terminate on grounds of abandonment the trial court must find the respondent

“willfully” abandoned her child. Id. at __, 794 S.E.2d at 861. The trial court in D.M.O.

found “respondent-mother had a history of substance abuse” and was incarcerated

for periods during the determinative six months. Id. at __, 794 S.E.2d at 864. The

court also found that, during those same months, “respondent-mother failed to

exercise visitation and to attend [her son’s] sports games, and failed to contact [him]

during three of those months.” Id.

      However, the trial court “made no findings establishing whether respondent-

mother had made any effort, had the capacity, or had the ability to acquire the

capacity, to perform the conduct underlying its conclusion that respondent-mother

abandoned [her son] willfully.” Id. This Court held the trial court’s findings were



                                          - 18 -
                                       IN RE: L.L.O.

                                     Opinion of the Court



inadequate to support a conclusion of abandonment. Because conflicting evidence

was presented at the TPR hearing, and this Court could not determine whether the

court’s conclusions supported its findings, this Court vacated the TPR order and

remanded to the trial court for further findings and conclusions relating to the issue

of willfulness. Id. at __, 794 S.E.2d at 865-66.

      Here, the trial court found:

             94. That the child has been willfully left by the Respondent
             parents in foster care or placement outside the home for
             over 12 months and at the time of the hearing, also
             demonstrated by clear and convincing evidence that the
             parents have not made reasonable progress under the
             circumstances to correct the conditions which led to the
             removal of the child. There is no question about leaving the
             child in foster care now and I was disappointed in this[.]

      The court’s finding numbered 94 was followed by the “stream of consciousness”

and impossible to follow findings numbered 95 and 96, supra.

      The order does not contain the necessary findings of fact to support the

conclusion that Respondents willfully left L.L.O. in foster care without making

reasonable progress under the circumstances to correct the conditions which led to

the removal of their child.

      According to Respondent-mother’s trial testimony, they sought transportation

assistance from DSS, but were denied help. They believed DSS was to transport them

to the missed appointment, which triggered the removal of L.L.O., and when they




                                            - 19 -
                                     IN RE: L.L.O.

                                   Opinion of the Court



failed to visit L.L.O. it was due to lack of transportation. Both Respondents testified

they had been regularly applying for work.

      While the trial court exercises discretion to credit or disbelieve Respondents’

evidence, the court’s current findings are inadequate to resolve the conflicting

evidence. The order does not contain the required findings to support the conclusion

that Respondents willfully failed to make reasonable progress towards correcting the

conditions which led to the removal of their child. See id.

      The court’s conclusions that Respondents had failed to make reasonable

progress under the circumstances in correcting those conditions which led to the

removal of the juvenile are not supported by its findings of fact. We vacate and

remand that portion of the court’s order. On remand, the court may take additional

evidence if necessary. In re D.R.B., 182 N.C. App. at 739, 643 S.E.2d at 81.

      We also note the trial court violated N.C. Gen. Stat. § 7B-1109(e) and N.C. Gen

Stat. § 7B-1110(a) where its TPR order was not entered until approximately nine

months after the completion of the adjudicatory and disposition hearing. N.C. Gen.

Stat. § 7B-1109(e) (2015) (“The adjudicatory order shall be reduced to writing, signed,

and entered no later than 30 days following the completion of the termination of

parental rights hearing” or “10 days of the subsequent hearing [to explain the reason

for delay] required by this subsection.”); N.C. Gen. Stat. § 7B-1110(a) (2015) (“Any

order shall be reduced to writing, signed, and entered no later than 30 days following



                                          - 20 -
                                     IN RE: L.L.O.

                                   Opinion of the Court



the completion of the termination of parental rights hearing . . . . [or] within 10 days

of the subsequent hearing [to explain reason for delay] required by this subsection.”).

      Since we vacate the court’s order, we do not need to address Respondents’

remaining arguments, asserting any shortcomings with respect to their completion

of their case plans were due more to poverty than a willful failure to address the

issues. See N.C. Gen. Stat. § 7B-1111(a)(2) (“[N]o parental rights shall be terminated

for the sole reason that the parents are unable to care for the juvenile on account of

their poverty.”).

                                    VI. Conclusion

      The trial court failed to enter adequate findings of fact to demonstrate and

conclude that grounds existed pursuant to N.C. Gen. Stat. § 7B-1111(a)(1) and (2) to

terminate Respondents’ parental rights. We vacate the court’s order and remand. It

is so ordered.

      VACATED AND REMANDED.

      Judges BRYANT and DAVIS concur.




                                          - 21 -